DETAILED ACTION
This is on the merits of Application No. 17/310058, filed on 07/14/2021. Claims 1, 3, 5-6, 9-14, 16-23, 25, 27-30 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 21 line 9 stated “pumping shear fluid from the working chamber” and now states --pumping the shear fluid from the working chamber--.
Claim 21 line 12 stated “pumping shear fluid from the working chamber” and now states --pumping the shear fluid from the working chamber--.
Claim 22 line 2 stated “pumping shear fluid from the working chamber” and now states --pumping the shear fluid from the working chamber--.
Claim 25 now states:
--The method of claim 21 and further comprising: 
providing a torque input to the viscous clutch in a first rotational direction, wherein the step of pumping the shear fluid from the working chamber to the reservoir with the leading wiper and the leading pump bore associated with the leading wiper and the step of pumping the shear fluid from the working chamber to the reservoir with the trailing wiper and the trailing pump bore associated with the trailing wiper are both performed while the torque input is provided to the viscous clutch in the first rotational direction.--

Allowable Subject Matter
Claims 1, 3, 5-6, 9-14, 16-23, 25, 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor teach the limitations of claims 1, 21, and 28. Particularly in claim 1, a leading pump and wiper sub-assembly that includes a leading wiper and a leading pump bore, wherein the leading pump bore fluidically connects the working chamber to the reservoir, and wherein the leading pump bore is located adjacent to the leading wiper; and a trailing pump and wiper sub-assembly that includes a trailing wiper and a trailing pump bore, wherein the trailing pump bore fluidically connects the working chamber to the reservoir, wherein the trailing pump bore is located adjacent to the trailing wiper, and wherein the trailing pump and wiper sub-assembly is located downstream from the leading pump and wiper sub-assembly, -5- wherein the release bore, the leading pump bore, and the trailing pump bore are all directly fluidically connected to the first portion of the reservoir within a bore arc segment that is circumferentially smaller than the wall arc segment of the arc-shaped wall.
Particularly in claim 21, partially shielding a first portion of the reservoir from a remaining portion of the reservoir with a wall; selectively controlling shear fluid flow from the reservoir to the working chamber through a release bore that is directly fluidically connected to the first portion of the reservoir; pumping shear fluid from the working chamber to the reservoir with a leading wiper and a leading pump bore associated with the leading wiper, wherein the leading pump bore directly fluidically connects to the first portion of the reservoir; and -8- pumping shear fluid from the working chamber to the reservoir with a trailing wiper and a trailing pump bore associated with the trailing wiper, wherein the trailing pump bore directly fluidically connects to the first portion of the reservoir.
Particularly in claim 28, wherein the trailing wiper has a width that is greater than a width of the leading wiper in an axial direction; and a trailing pump bore positioned adjacent to the trailing wiper and downstream of the leading pump bore, wherein the trailing pump bore fluidically connects the working chamber to the reservoir.
Tinholt (US 4046239 cited in applicant’s IDS) is the closest prior art of record. Tinholt discloses multiple wiper/pump assemblies in a viscous clutch. Tinholt does not disclose the claimed wall section, a bore arc segment smaller than a wall arc segment, the pump bores directly fluidically connecting to the first portion of the reservoir, nor a trailing wiper having a greater width than the leading wiper. While wall segments are known from other prior art, it would not have been obvious to combine with Tinholt, as they do not also teach wiper/pump assemblies. The need for such a further teaching is the relationship claimed between these wiper/pump assemblies and the wall/reservoir. The specification clearly points out the deficiencies of the prior art in relation to wall segments and wiper/pumps. One of ordinary skill in the art would not combine any of these wall segments with the wiper/pump assembly of Tinholt without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drennen et al (US 5119921) discloses a baffle wall for a cover of a viscous fluid clutch and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659